DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Correction

The following is an examiner’s statement of reasons for allowance: the documents cited in the newly submitted Information Disclosure Statement (“IDS”) do not adversely affect the allowability of the claims indicated in the previous Notice of Allowance (“NOA”).  The instant application was previously allowed by a NOA mailed on 
December 06, 2021.  Subsequent to that NOA Applicant submitted an IDS that cites an Office Action issued by the Japanese Patent Office.  This Japanese Office Action in turn cites two documents: JP 2014-153243 A (reference 1) and JP 2004-528570 T (reference 2), which are used to reject a number of claims in Japanese Patent Application no. 2020-57101.    
	Regarding reference 1, the U.S. Examiner has already commented upon this reference on page 2 of the NOA mailed on November 26, 2021:

    PNG
    media_image1.png
    362
    736
    media_image1.png
    Greyscale


	Regarding reference 2, it is equivalent to Pamidi US 2004/0211666 A1, which was used a base reference in the rejections under 35 U.S.C. 103 of claims 1, 2, 4-8, 10, and 24-30 in the  Non-Final Office Action mailed on July 08, 2021.

   
Allowable Subject Matter

Claims 1-8, 10-19, 21-36 are allowed.

The following is an examiner’s statement of reasons for allowance: see the comments above in item (2), the Allowable Subject Matter section on page 3 of the NOA of December 06, 2021 and the Allowable Subject Matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795    
January 24, 2022